Citation Nr: 9910572	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a gastrointestinal 
disability, claimed as diarrhea, due to an undiagnosed 
illness.

5.  Entitlement to service connection for a respiratory 
disability, claimed as a cough, due to an undiagnosed 
illness.

6.  Entitlement to a skin disorder, due to an undiagnosed 
illness.

7.  Entitlement to service connection for disability 
manifested by fatigue, sleep disorder, stress, depression and 
excessive worry, due to an undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by joint pain, due to an undiagnosed illness.

9.  Entitlement to service connection for an eye disability, 
due to an undiagnosed illness.

10.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.

11.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975, and from December 1990 to May 1991 with the 
Army National Guard, where he served in the Southwest Asia 
theater of operations from January 29, 1991 to May 5, 1991, 
during the Persian Gulf War.  He had additional periods of 
inactive duty training service with the Kentucky Army 
National Guard during the period from January 1976 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995, February 1997, and July 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  In the 
rating decision dated in June 1995, the RO granted service 
connection for a hearing loss disability in the left ear and 
assigned a noncompensable rating from January 18, 1995.  The 
RO also denied service connection for a hearing loss 
disability in the right ear, service connection for diabetes 
mellitus, and service connection for a psychiatric disability 
as due to an undiagnosed illness.  In the February 1997 
rating decision, the RO granted service connection for 
bilateral hearing loss disability and assigned a 
noncompensable evaluation from October 2, 1994.  In the July 
1997 rating decision, the RO denied service connection for 
hypertension.  The RO also denied service connection for the 
following disabilities, claimed to be due to an undiagnosed 
illness:  a gastrointestinal disability (claimed as 
diarrhea); a respiratory disorder (claimed as a cough); a 
skin disorder; disability manifested by fatigue, sleep 
disorder, stress, depression and excessive worry; joint pain; 
an eye disorder; and headaches.

The Board finds that additional development is necessary in 
regard to the issues of entitlement to an increased 
(compensable) rating for a bilateral hearing loss disability, 
and entitlement to service connection for the disabilities 
claimed as due to an undiagnosed illness.  Accordingly, those 
issues are addressed in the REMAND section of this decision.  
Only the issues of entitlement to service connection for an 
acquired psychiatric disorder, to include as due to 
undiagnosed illness, diabetes mellitus,  and hypertension are 
addressed on the merits.


FINDINGS OF FACT

1.  There is no competent (medical) evidence that the veteran 
currently has a psychiatric disorder for which service 
connection may be granted; the claim for entitlement to 
service connection for an acquired psychiatric disorder is 
not plausible.

2.  The claim of entitlement to service connection for 
diabetes mellitus is not plausible.

3.  There is no competent (medical) evidence that the veteran 
has hypertension and the claim for entitlement to service 
connection for hypertension is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); § 3.303 (1998).

2.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
§ 3.303 (1998).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be addressed with regard to each 
issue is whether the veteran has submitted a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, that is, one which is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than mere allegation; 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  If 
a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy, 1 Vet. App. at 81.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Where a 
veteran served continuously for 90 days or more during a 
period of war and certain chronic diseases become manifest to 
a compensable degree within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there was no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

I.  Service Connection for an Acquired Psychiatric Disorder

The service medical records are negative for treatment for, 
or a diagnosis of, a psychiatric disorder.  The veteran had 
several periodic examinations during service and examination 
reports dated in June 1980, June 1984, and September 1988 
demonstrate that the veteran was noted to be psychiatrically 
normal.  Although the veteran indicated on an April 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
questionnaire that he had nightmares or trouble sleeping, and 
recurring thoughts about his experiences during Desert 
Shield/Desert Storm, the medical examiner on redeployment 
examination in April 1991 noted that the veteran was 
psychiatrically normal.  Also, in a report of medical history 
completed at that time, the veteran denied the he had, or had 
had, frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.  A Report of Medical 
History, completed by the veteran at a quadrennial physical 
examination in December 1995, demonstrates that he again 
denied he had, or had had, frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  The Report of Medical Examination dated in December 
1995 demonstrates no psychiatric abnormality.

On VA outpatient psychiatric evaluation in April 1996, the 
veteran reported he had returned from Saudi Arabia in 1991.  
He indicated that, thereafter, his drinking problem 
increased, he had marriage problems, depression, and 
decreased sleep, and he lost his job.  He reported that he 
had been a member of the National Guard for 20 years and was 
discharged due to diagnosed diabetes.  The veteran also 
stated that he had tried to shoot himself in the head after 
returning from Saudi Arabia and that someone had knocked the 
pistol aside when he pulled the trigger.  He complained that 
he cried easily, that his memory and concentration were 
decreased, and that he had heard voices in Saudi Arabia.  The 
examiner noted that the veteran discussed a traumatic 
incident where an Iraqi soldier was shot.  The veteran also 
reported that he saw dead bodies, was knocked back by an 
explosion, and was frightened by the frequent SCUD attacks.  
He reported anxious mood much of the time and nightmares 
relating to activities in Saudi Arabia.  It was noted that 
the veteran's worst memory was of "ambush alley" where 
there were bodies on both sides of the road for 15 miles 
where the Iraqi's were clearing out of Kuwait.  He denied 
that he was on any psychiatric medication.  The examiner's 
assessment was rule out post-traumatic stress disorder, non-
insulin dependent diabetes mellitus per history, and 
neurodermatitis per history.

A VA general medical examination report, dated in February 
1997, demonstrates that, on psychiatric assessment, the 
veteran was alert and oriented times three, pleasant and 
cooperative.  His responses were appropriate but he did have 
difficulty at times answering questions and giving medical 
information especially relating to symptoms he was 
experiencing.  It was noted that he was somewhat inconsistent 
at times.  The examiner noted that a separate Mental Disorder 
examination had been done that day.  The reported diagnoses 
did not include psychiatric disability.

The VA psychiatric examination report, dated in February 
1997, demonstrates that the examiner had the veteran's 
medical chart available for review.  It was noted that the 
veteran had a long history of alcohol abuse and dependence, 
and had "no interest in sobriety."  The examiner noted that 
verbalizations were reasonably coherent and fluent.  The 
veteran exhibited no agitation, irritability or hostility.  
He did not show any exaggerated startle reflex, 
hyperactivity, "distractiveness" or hyperalertness.  He was 
not violent or agitated.  The veteran described his mood as 
"not too good."  His affect showed no emotional lability, 
"dyscontrol" or tearfulness.  He described a long list of 
vague, somatic complaints.  The veteran reported that he felt 
lethargic and sometimes felt depressed.  The examiner noted 
that the veteran's thought processes did not show any 
psychotic processes.  It was noted that the veteran denied 
any suicidal or homicidal thoughts or plans.  He did not 
appear to be delusional or hallucinatory.  He did not appear 
to show any significant cognitive deficits on gross cognitive 
screen.  The veteran's memory was intact in all phases and he 
did not appear to show any signs of a dementing illness or 
any deterioration of his overall level of intellectual 
functioning.  The diagnoses were alcohol abuse and 
dependence, chronic and continuing, substance induced mood 
disorder, personality disorder, not otherwise specified, and 
diabetes mellitus.  In addition, the examiner noted that 
"[a]ny kind of social or occupational impairment in this 
veteran is clearly and primarily related to his chronic 
alcohol abuse.  The veteran does not have any psychiatric 
illness other than problems related to his drinking."

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1997.  In regard to his claim 
for service connection for a psychiatric disability, the 
veteran stated that he had had to deal with death in the 
Gulf.  He reported that he was taking Valium and another 
medication of which he could not 

remember the name, prescribed by the VA.  He testified that 
he had seen a psychiatrist twice at the VA, but was not 
currently receiving mental health treatment. 

The veteran testified again at a hearing before the 
undersigning Member of the Board, in Louisville, Kentucky, in 
November 1998.  In regard to a psychiatric disability, the 
veteran testified that "I wasn't the same person when I came 
back [from the Persian Gulf War].  I was hyped up, couldn't 
get along with some of the personnel that I was in charge 
with."  The veteran further stated that he stayed depressed 
all of the time and could not sleep at night.

The Board finds that the veteran has not submitted a well-
grounded claim for an acquired psychiatric disability.  The 
service medical records are negative for treatment for or a 
diagnosis of a psychiatric disorder.  The medical evidence 
does not demonstrate that a psychosis was manifested to a 
compensable degree within one year.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a psychosis is a 
chronic disease).  In addition, although the medical evidence 
demonstrates that the veteran has been diagnosed with a 
personality disorder, VA regulations provide that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation and, thus, not entitled to service 
connection.  38 C.F.R. § 3.303(c) (1998).  

Direct service connection may be granted only when a 
disability is not the result of the veteran's own willful 
misconduct, or for claims filed after October 31, 1990, the 
result of abuse of alcohol or drugs. 38 C.F.R. § 3.301 
(1998).  As such, service connection may not be established 
for alcohol dependence, and substance induced mood disorder, 
initially diagnosed years after service.  

In regard to the veteran's testimony, although a lay witness 
such as the veteran is competent under the law to describe 
symptoms that have been observed or experienced, a lay 
witness is not competent to render a diagnosis, or to offer a 

medical opinion attributing a disability to service, as this 
requires medical expertise.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the veteran's psychiatric disability has been clinically 
diagnosed as alcohol dependence, substance induced mood 
disorder, and a personality disorder, service connection is 
not warranted under 38 C.F.R. § 3.317 (1998).  The evidence 
demonstrates that the veteran does not have a current 
diagnosis of a psychiatric disability for which service 
connection may be granted.  As noted above, in order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability.  Accordingly, 
this claim is not well grounded and the Board must deny the 
appeal.

III.  Service Connection for Diabetes Mellitus

The active duty service medical records are negative for any 
complaints or clinical findings of diabetes mellitus.  
Diabetes mellitus was initially clinically demonstrated in 
1994, years after the veteran's separation from active 
service.  There exists no competent (i.e. medical) evidence 
that the current diabetes mellitus is etiologically related 
to service.  The Board notes that when seen on VA psychiatric 
evaluation in April 1996, the veteran reported he had been 
discharged from the Army National Guard due to diabetes 
mellitus.  As noted above, this is not supported by the 
active duty service medical records.  Further, even if 
diabetes mellitus was clinically demonstrated during a period 
of inactive duty training, service connection for such 
disease is precluded by the provisions of 38 U.S.C.A. 
§§ 101(24), 1110 (West 1991 & Supp. 1998).  As there exists 
no plausible basis for a grant of service connection for 
diabetes mellitus, the claim is not well grounded and the 
appeal is denied. 

III.  Service Connection for Hypertension

The service medical records are negative for any clinical 
demonstration of manifestations, or a diagnosis, of 
hypertension.  A service examination report dated in 
September 1973 is illegible as to the systolic pressure, and 
notes a diastolic pressure of 88.  On examination in July 
1975, the veteran's sitting blood pressure was 118/80. 
Physical examination during Army National Guard service in 
January 1976 revealed the veteran's sitting, recumbent, and 
standing blood pressures were each 110/70.  In June 1980 the 
veteran's sitting blood pressure level was 124/70.  Another 
examination report dated in June 1984 demonstrates a sitting 
blood pressure reading of 125/80.  An examination report 
dated in September 1988 shows a sitting blood pressure 
reading of 136/84.  The Redeployment examination reports 
dated in April 1991 demonstrate sitting blood pressure levels 
of 130/82 and 140/88.  A physical examination was completed 
in December 1995 while the veteran was in the National Guard.  
Although the veteran indicated on the Report of Medical 
History completed at that time that he had high blood 
pressure during service, the Report of Medical Examination 
shows a sitting blood pressure reading of 124/81 and no 
diagnosis of hypertension.  

A Persian Gulf War Protocol Examination report dated in June 
1994 demonstrates a blood pressure reading of 134/90.  The 
veteran reported that he was taking no medicines.

The VA outpatient treatment records are negative for a 
diagnosis of hypertension.  A slightly elevated blood 
pressure reading was shown on VA outpatient treatment on 
October 24, 1994 of 148/86.  On VA outpatient treatment on 
February 10, 1997, the blood pressure reading was 148/92.  A 
VA outpatient treatment record dated May 9, 1997, 
demonstrates that the veteran denied having been diagnosed 
with hypertension and indicates that he was not taking any 
anti-hypertension medications.  

The VA general medical examination report dated in February 
1997 demonstrates blood pressure readings of 141/88 sitting, 
139/85 recumbent, and 142/86 standing.  There was no 
diagnosis of hypertension.


At the hearing in November 1997, the veteran testified that 
he had had high blood pressure readings twice in service, and 
that he was not given any medication or told to do anything.  
He further testified that he had high blood pressure problems 
when he returned from Saudi Arabia, from 1991 to 1994.  
According to the veteran, he went to the VA for treatment.  
The veteran stated that he was not currently taking 
medication for high blood pressure.

At the hearing in November 1998, the veteran indicated that 
his hypertension was due to being tensed up about his Persian 
Gulf War experiences.  The veteran testified that no doctor 
had ever told him that he had high blood pressure.

The evidence of record demonstrates that the veteran does not 
have a current diagnosis of hypertension.  The evidence is 
also negative for chronic high blood pressure or a diagnosis 
of hypertension during service.  Accordingly, the claim for 
service connection for hypertension is not well-grounded and 
the Board must deny the appeal.


ORDER

The appeal for entitlement to service connection for an 
acquired psychiatric disorder, to include as due to an 
undiagnosed illness, is denied.

The appeal for entitlement to service connection for diabetes 
mellitus is denied.

The appeal for entitlement to service connection for 
hypertension is denied.


REMAND

In regard to the issue of entitlement to an increased 
(compensable) rating for the service-connected bilateral 
hearing loss disability, an additional VA audiology 
examination is necessary.  The most recent audiogram of 
record was completed in January 1998.  However, at the 
hearing in November 1998, the veteran testified that his 
hearing had become worse since that examination.  In 
addition, the veteran testified that he was terminated three 
weeks earlier from his employment with Advance Security 
because of his hearing impairment.  Therefore, the veteran's 
former employer should be contacted to determine if his 
employment was terminated solely due to his service-connected 
hearing loss disability.  The veteran also testified that he 
was going to get a hearing aid in December 1998 from the VA.  
Accordingly, all additional VA medical records of treatment 
of the veteran's service-connected hearing loss disability 
should be obtained.

With regard to the claims for service connection for 
disabilities due to an undiagnosed illness, it appears that 
at least some of the disabilities may be manifestations of 
the veteran's diabetes mellitus.  The VA endocrine physical 
report, dated May 13, 1996, conducted by a medical student, 
demonstrates that the veteran had possible neuropathy due to 
diabetes, multiple unhealed scars all over his body due to 
diabetes, and blurry vision due to diabetes.  A complete 
endocrine examination by the appropriate specialist is 
necessary to specifically clinically determine which, if any, 
disabilities at issue are due to the diabetes mellitus.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify all providers of 
medical treatment for the disabilities 
remaining at issue since service.  
Thereafter, the RO should obtain all 
reports of treatment of the veteran, not 
already of record, from all identified 
providers, to include all of the 
veteran's VA records of medical treatment 
since January 1998.  The records must be 
associated with the veteran's claims 
file.

2.  With any necessary authorization from 
the veteran, the RO should attempt to 
contact the veteran's former employer, 
Advance Security, and request information 
as to the reasons for the veteran's 
termination from that employment in 
October 1998.

3.  After completion of the above 
development, to the extent possible, the 
RO should make arrangements for the 
veteran to be scheduled for an audiology 
examination by a VA or fee-basis 
audiologist.  All appropriate tests and 
studies should be completed, to include 
an audiogram, to determine the current 
severity of the veteran's bilateral 
hearing loss.

4.  After the above development is 
completed, to the extent possible, the RO 
should make arrangements for the veteran 
to be scheduled for an endocrinology 
examination by the appropriate VA or fee-
basis specialist regarding his diabetes 
mellitus.  The veteran's claims file must 
be made available for the examiner to 
review prior to examining the veteran.  
The examiner is requested to note on the 
examination report whether the veteran's 
medical records were available for 
review.  All appropriate tests and 
studies should be completed and reviewed.  
The examiner is requested to note all the 
veteran's physical complaints and provide 
a medical opinion as to whether any of 
the disabilities at issue are 
attributable to the veteran's diabetes.  
Specifically, the examiner should note 
whether the veteran has gastrointestinal 
complaints (diarrhea), a respiratory 
disorder (cough), a skin disorder, 
fatigue, a sleep disorder, stress, 
depression, joint pain, an eye disorder, 
or headaches related to his diabetes.

5.  After the above development, and any 
additional development deemed warranted 
by the RO, has been completed, to the 
extent possible, the RO must readjudicate 
the claims for an increased rating for 
bilateral hearing loss disability, and 
service connection for the following 
disabilities due to undiagnosed illness:  
a gastrointestinal disability (claimed as 
diarrhea); a respiratory disability 
(claimed as cough); a skin disorder; 
disability manifested by fatigue, sleep 
disorder, stress, depression and 
excessive worry; joint pain; an eye 
disability; and headaches.  The RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and they should be 
afforded the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the duty 
to assist.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  No action is required of the veteran 
until he receives further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

